Citation Nr: 1426434	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-26 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder, characterized as degenerative joint and disc disease, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  

2.  Entitlement to service connection for a cervical spine disorder, characterized as degenerative disc disease, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 until April 1971, from January 1991 until May 1991, and from January 2000 until August 2000.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran and his representative offered oral testimony in support of these claims before the undersigned at a Travel Board hearing in Fargo, North Dakota.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that service connection is warranted for his low back and neck disorders based on in service incurrence.  He maintains that he had low back and neck problems in service and that these problems continue to this date.  He alternately contends that his low back and neck disorders are secondary to his service-connected left gastrocnemius muscle tear, or that his neck disorder is secondary to his low back disorder.  

The Veteran underwent a VA examination in August 2010.  Although the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and degenerative disc and joint disease of the lumbar spine, the examiner did not provide an opinion as to the etiology of these disorders.  Subsequently, the Veteran was afforded a second VA examination in September 2011.  The examiner opined that the Veteran's low back and neck disorders were less likely than not related to back pain and back spasm reported in service.  The examiner based this negative opinion on a lack of degenerative changes in the low back and neck noted in the service treatment records.  The examiner did not address the Veteran's reports of continuity of symptomatology and their clinical significance in providing his negative opinion.  Further, the examiner did not address the question of whether there was a secondary relationship between the Veteran's low back and neck disorders and his service-connected muscle injury.  Such a theory was presented by the Veteran.  Hearing Transcript at 4.  

A review of the record shows that the Veteran has been receiving VA treatment for his claimed conditions.  However, the claims file only contains VA treatment records dated up to September 2010.  Those records should be obtained.

In light of these deficiencies, additional records should be obtained, and a new opinion should be provided to determine the nature and etiology of the Veteran's claimed conditions, taking into account the pertinent evidence, including the Veteran's lay statements regarding continuity of symptomatology and the impact of favoring the right side as a result of a service-connected muscle injury.  

The Board notes that a September 1980 income net worth and employment statement shows that the Veteran was, at one point, in receipt of Social Security Administration disability benefits (SSDI).  While VA's duty to assist generally requires it to obtain such records, VA is only required to obtain Social Security records when those records are potentially relevant to the claims on appeal.  Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.   


Here, the Veteran's receipt of SSDI, if he was ever in receipt of such benefits, would have pre-dated the period of service that he alleges as causing his current back and neck disorders.  It also predates the injury to his left thigh, which he argues as the secondary cause for these problems.  There is also evidence suggesting that he was employed following September 1980.  In other words, as any records from SSA would not be relevant to the appeal, there is no duty to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any pertinent VA medical records that may have come into existence since the September 2010 VA treatment record.  

2. After any additional development deemed necessary, return the claims file to the September 2011 VA examiner to determine the etiology of the Veteran's low back and neck disorders.  If the examiner determines that an additional examination is necessary, or if the September 2011 examiner is unavailable, an examination to address the same should be scheduled.  

The Veteran's claims file, including this remand, must be reviewed by the examiner.  Based on a review of the claims file, the examiner must provide a written response to the following inquiries: 

a)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disorder is (i) etiologically related to his active service, (ii) caused by his service connected muscle disability, or (iii) permanently worsened (aggravated) by his service-connected muscle disability?  Please address the Veteran's contention that his altered gait from his muscle disability either caused or aggravated his low back disorder.  

b)  Is it as least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's neck disorder is (i) etiologically related to his active service, (ii) caused by his service connected muscle disability, or (iii) permanently worsened (aggravated) by his service-connected muscle disability?  Please address the Veteran's contention that his altered gait from his muscle disability either caused or aggravated his neck disorder.   Further, if it found that the Veteran's low back disability is related to service or a service connected disability, then the examiner should address the question of whether the Veteran's neck disability was caused or aggravated by the low back disorder.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and testimony of the Veteran.  

4. Readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a Supplement Statement of the Case (SSOC) and provide him with an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.  



	(CONTINUED ON NEXT PAGE)


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



